Case: 19-41283   Doc# 109   Filed: 08/21/19   Entered: 08/21/19 21:21:51   Page 1 of
                                         17
                                                               STATEMENT OF OPERATIONS
                                                                  (General Business Case)
                                                                   For the Month Ended             07/31/19


                      Current Month
                                                                                                                        Cumulative          Next Month
     Actual               Forecast             Variance                                                                (Case to Date)        Forecast
                                                                      Revenues:
                                                          $0      1    Gross Sales
                                                          $0      2    less: Sales Returns & Allowances
              $0                     $0                   $0      3    Net Sales                                                    $0               $0
              $0                                          $0      4    less: Cost of Goods Sold       (Schedule 'B')
              $0                     $0                   $0      5    Gross Profit                                                 $0               $0
                                                          $0      6    Interest
                                                          $0      7    Other Income:
                                                          $0      8
                                                          $0      9

              $0                     $0                   $0     10      Total Revenues                                             $0               $0

                                                                      Expenses:
                                                          $0     11    Compensation to Owner(s)/Officer(s)
                                                          $0     12    Salaries
                                                          $0     13    Commissions
                                                          $0     14    Contract Labor
                                                                       Rent/Lease:
                                                          $0     15       Personal Property
                                                          $0     16       Real Property
                                                          $0     17    Insurance
                                                          $0     18    Management Fees
                                                          $0     19    Depreciation
                                                                       Taxes:
                                                         $0      20       Employer Payroll Taxes
                                                         $0      21       Real Property Taxes
                                                         $0      22       Other Taxes
                                                         $0      23    Other Selling
                                                         $0      24    Other Administrative
                                                         $0      25    Interest
           ($130)                                      $130      26    Other Expenses: bank fee                                     $0               $0
                                                         $0      27
                                                         $0      28
                                                         $0      29
                                                         $0      30
                                                         $0      31
                                                         $0      32
                                                         $0      33
                                                         $0      34

           ($130)                    $0                $130      35      Total Expenses                                             $0               $0

            $130                     $0                $130      36 Subtotal                                                        $0               $0

                                                                    Reorganization Items:
                                                          $0     37 Professional Fees
                                                          $0     38 Provisions for Rejected Executory Contracts
                                                          $0     39 Interest Earned on Accumulated Cash from
                                                                     Resulting Chp 11 Case
                                                          $0     40 Gain or (Loss) from Sale of Equipment
                                                          $0     41 U.S. Trustee Quarterly Fees
                                                          $0     42

              $0                     $0                   $0     43       Total Reorganization Items                                $0               $0

            $130                     $0                $130      44 Net Profit (Loss) Before Federal & State Taxes                  $0               $0
                                                         $0      45 Federal & State Income Taxes

            $130                     $0                $130      46 Net Profit (Loss)                                               $0               $0

Attach an Explanation of Variance to Statement of Operations (For variances greater than +/- 10% only):

                Case: 19-41283                 Doc# 109            Filed: 08/21/19              Entered: 08/21/19 21:21:51               Page Revised
                                                                                                                                              2 of 1/1/98
                                                                                17
                                                        BALANCE SHEET
                                                      (General Business Case)
                                                     For the Month Ended            07/31/19


     Assets
                                                                                From Schedules                  Market Value
         Current Assets

 1            Cash and cash equivalents - unrestricted                                                                    $159,261
 2            Cash and cash equivalents - restricted
 3            Accounts receivable (net)                                                 A                                         $0
 4            Inventory                                                                 B                                         $0
 5            Prepaid expenses
 6            Professional retainers
 7            Other: Canada office                                                                                                $0
 8

 9                    Total Current Assets                                                                                $159,261

         Property and Equipment (Market Value)

10            Real property                                                             C                                        $0
11            Machinery and equipment                                                   D                                        $0
12            Furniture and fixtures                                                    D                                        $0
13            Office equipment                                                          D                                        $0
14            Leasehold improvements                                                    D                                        $0
15            Vehicles                                                                  D                                        $0
16            Other:                                                                    D
17                                                                                      D
18                                                                                      D
19                                                                                      D
20                                                                                      D

21                    Total Property and Equipment                                                                                $0

         Other Assets

22            Loans to shareholders                                                                                       $200,000
23            Loans to affiliates
24
25
26
27
28                    Total Other Assets                                                                                  $200,000

29                    Total Assets                                                                                        $359,261

     NOTE:
              Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market
              prices, etc.) and the date the value was determined.




         Case: 19-41283         Doc# 109         Filed: 08/21/19        Entered: 08/21/19 21:21:51               Page 3 of1/1/98
                                                                                                                    Revised
                                                              17
                                                    Liabilities and Equity
                                                     (General Business Case)


     Liabilities From Schedules

          Post-Petition

               Current Liabilities

30                      Salaries and wages
31                      Payroll taxes
32                      Real and personal property taxes
33                      Income taxes
34                      Sales taxes
35                      Notes payable (short term)                                                                  $0
36                      Accounts payable (trade)                                         A                  $1,385,000
37                      Real property lease arrearage
38                      Personal property lease arrearage
39                      Accrued professional fees
40                      Current portion of long-term post-petition debt (due within 12 months)
41                      Other:
42
43

44                      Total Current Liabilities                                                           $1,385,000

45             Long-Term Post-Petition Debt, Net of Current Portion

46                      Total Post-Petition Liabilities                                                     $1,385,000

          Pre-Petition Liabilities (allowed amount)

47                      Secured claims                                                   F                          $0
48                      Priority unsecured claims                                        F                          $0
49                      General unsecured claims                                         F                          $0

50                      Total Pre-Petition Liabilities                                                              $0

51                      Total Liabilities                                                                   $1,385,000

     Equity (Deficit)

52             Retained Earnings/(Deficit) at time of filing                                               ($10,977,460)
53             Capital Stock                                                                                 $9,951,721
54             Additional paid-in capital
55             Cumulative profit/(loss) since filing of case                                                        $0
56             Post-petition contributions/(distributions) or (draws)
57
58             Market value adjustment

59                      Total Equity (Deficit)                                                              ($1,025,739)

60   Total Liabilities and Equity (Deficit)                                                                   $359,261




         Case: 19-41283           Doc# 109          Filed: 08/21/19      Entered: 08/21/19 21:21:51   Page 4 of1/1/98
                                                                                                         Revised
                                                                 17
                                             SCHEDULES TO THE BALANCE SHEET
                                                             (General Business Case)

                                                                   Schedule A
                                                    Accounts Receivable and (Net) Payable

                                                                            Accounts Receivable       Accounts Payable             Past Due
Receivables and Payables Agings                                            [Pre and Post Petition]     [Post Petition]        Post Petition Debt
  0 -30 Days                                                                                                $1,385,000
  31-60 Days
  61-90 Days                                                                                                                         $1,385,000
  91+ Days
  Total accounts receivable/payable                                                             $0          $1,385,000
  Allowance for doubtful accounts
  Accounts receivable (net)                                                                     $0


                                                                   Schedule B
                                                           Inventory/Cost of Goods Sold

Types and Amount of Inventory(ies)                                        Cost of Goods Sold
                                              Inventory(ies)
                                                Balance at
                                              End of Month                Inventory Beginning of Month
                                                                          Add -
   Retail/Restaurants -                                                    Net purchase
    Product for resale                                                     Direct labor
                                                                           Manufacturing overhead
   Distribution -                                                          Freight in
    Products for resale                                                    Other:

   Manufacturer -
    Raw Materials
    Work-in-progress                                                      Less -
    Finished goods                                                         Inventory End of Month
                                                                           Shrinkage
   Other - Explain                                                         Personal Use

                                                                          Cost of Goods Sold                                                  $0
      TOTAL                                                       $0

   Method of Inventory Control                                            Inventory Valuation Methods
   Do you have a functioning perpetual inventory system?                  Indicate by a checkmark method of inventory used.
              Yes           No
   How often do you take a complete physical inventory?                   Valuation methods -
                                                                            FIFO cost
    Weekly                                                                  LIFO cost
    Monthly                                                                 Lower of cost or market
    Quarterly                                                               Retail method
    Semi-annually                                                           Other
    Annually                                                                 Explain
Date of last physical inventory was

Date of next physical inventory is




              Case: 19-41283          Doc# 109         Filed: 08/21/19          Entered: 08/21/19 21:21:51             PageRevised
                                                                                                                             5 of1/1/98
                                                                    17
                                                  Schedule C
                                                 Real Property

Description                                                                  Cost             Market Value




     Total                                                                          $0                       $0



                                                  Schedule D
                                            Other Depreciable Assets

Description                                                                  Cost             Market Value
Machinery & Equipment -




     Total                                                                          $0                       $0

Furniture & Fixtures -




     Total                                                                          $0                       $0

Office Equipment -




     Total                                                                          $0                       $0

Leasehold Improvements -




     Total                                                                          $0                       $0

Vehicles -




     Total                                                                          $0                       $0




              Case: 19-41283   Doc# 109   Filed: 08/21/19    Entered: 08/21/19 21:21:51   Page 6 of1/1/98
                                                                                             Revised
                                                       17
                                                               Schedule E
                                                      Aging of Post-Petition Taxes
                                              (As of End of the Current Reporting Period)

Taxes Payable                                      0-30 Days           31-60 Days         61-90 Days         91+ Days              Total
Federal
      Income Tax Withholding                                                                                                               $0
      FICA - Employee                                                                                                                      $0
      FICA - Employer                                                                                                                      $0
      Unemployment (FUTA)                                                                                                                  $0
      Income                                                                                                                               $0
      Other (Attach List)                                                                                                                  $0
Total Federal Taxes                                           $0                   $0                $0               $0                   $0
State and Local
      Income Tax Withholding                                                                                                               $0
      Unemployment (UT)                                                                                                                    $0
      Disability Insurance (DI)                                                                                                            $0
      Empl. Training Tax (ETT)                                                                                                             $0
      Sales                                                                                                                                $0
      Excise                                                                                                                               $0
      Real property                                                                                                                        $0
      Personal property                                                                                                                    $0
      Income                                                                                                                               $0
      Other (Attach List)                                                                                                                  $0
Total State & Local Taxes                                     $0                   $0                $0               $0                   $0
Total Taxes                                                   $0                   $0                $0               $0                   $0



                                                               Schedule F
                                                          Pre-Petition Liabilities

                                                                                           Claimed          Allowed
List Total Claims For Each Classification -                                                Amount          Amount (b)
      Secured claims (a)
      Priority claims other than taxes
      Priority tax claims
      General unsecured claims                                                              $1,385,000       $1,385,000

      (a)   List total amount of claims even it under secured.
      (b)   Estimated amount of claim to be allowed after compromise or litigation. As an example, you are a defendant in a lawsuit
            alleging damage of $10,000,000 and a proof of claim is filed in that amount. You believe that you can settle the case for a
            claim of $3,000,000. For Schedule F reporting purposes you should list $10,000,000 as the Claimed Amount and
            $3,000,000 as the Allowed Amount.
                                                               Schedule G
                                                      Rental Income Information
                                                Not applicable to General Business Cases

                                                               Schedule H
                                             Recapitulation of Funds Held at End of Month

                                                   Account 1           Account 2          Account 3         Account 4
Bank
Account Type
Account No.
Account Purpose
Balance, End of Month
Total Funds on Hand for all Accounts                          $0

Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.

              Case: 19-41283            Doc# 109          Filed: 08/21/19          Entered: 08/21/19 21:21:51                PageRevised
                                                                                                                                   7 of1/1/98
                                                                       17
                                  STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                                Increase/(Decrease) in Cash and Cash Equivalents
                                                      For the Month Ended     07/31/19

                                                                                                Actual                     Cumulative
                                                                                             Current Month                (Case to Date)
     Cash Receipts
1          Rent/Leases Collected
2          Cash Received from Sales
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7
8
9
10
11

12               Total Cash Receipts                                                                         $0                            $0

     Cash Disbursements
13         Payments for Inventory
14         Selling
15         Administrative
16         Capital Expenditures
17         Principal Payments on Debt
18         Interest Paid
           Rent/Lease:
19               Personal Property
20               Real Property
           Amount Paid to Owner(s)/Officer(s)
21               Salaries
22               Draws
23               Commissions/Royalties
24               Expense Reimbursements
25               Other
26         Salaries/Commissions (less employee withholding)
27         Management Fees
           Taxes:
28               Employee Withholding
29               Employer Payroll Taxes
30               Real Property Taxes
31               Other Taxes
32         Other Cash Outflows:
33               bank fees                                                                             ($130)                              $0
34
35
36
37

38               Total Cash Disbursements:                                                             ($130)                              $0

39 Net Increase (Decrease) in Cash                                                                      $130                               $0

40 Cash Balance, Beginning of Period                                                                $159,131                     $159,261

41 Cash Balance, End of Period                                                                      $159,261                     $159,261

               Case: 19-41283           Doc# 109        Filed: 08/21/19      Entered: 08/21/19 21:21:51           PageRevised
                                                                                                                        8 of1/1/98
                                                                     17
                                                            STATEMENT OF CASH FLOWS
                                                (Optional) Increase/(Decrease) in Cash and Cash Equivalents
                                                                    For the Month Ended 07/31/19

                                                                                                            Actual             Cumulative
     Cash Flows From Operating Activities                                                                Current Month        (Case to Date)
1         Cash Received from Sales
2         Rent/Leases Collected
3         Interest Received
4         Cash Paid to Suppliers
5         Cash Paid for Selling Expenses
6         Cash Paid for Administrative Expenses
          Cash Paid for Rents/Leases:
7              Personal Property
8              Real Property
9         Cash Paid for Interest
10        Cash Paid for Net Payroll and Benefits
          Cash Paid to Owner(s)/Officer(s)
11             Salaries
12             Draws
13             Commissions/Royalties
14             Expense Reimbursements
15             Other
          Cash Paid for Taxes Paid/Deposited to Tax Acct.
16             Employer Payroll Tax
17             Employee Withholdings
18             Real Property Taxes
19             Other Taxes
20        Cash Paid for General Expenses
21
22        Bank serice fee                                                                                          ($130)                      $0
23
24
25
26

27            Net Cash Provided (Used) by Operating Activities before Reorganization Items                          $130                       $0

     Cash Flows From Reorganization Items

28        Interest Received on Cash Accumulated Due to Chp 11 Case
29        Professional Fees Paid for Services in Connection with Chp 11 Case
30        U.S. Trustee Quarterly Fees
31

32            Net Cash Provided (Used) by Reorganization Items                                                           $0                    $0

33 Net Cash Provided (Used) for Operating Activities and Reorganization Items                                       $130                       $0

     Cash Flows From Investing Activities

34        Capital Expenditures
35        Proceeds from Sales of Capital Goods due to Chp 11 Case
36

37            Net Cash Provided (Used) by Investing Activities                                                           $0                    $0

     Cash Flows From Financing Activities
38        Net Borrowings (Except Insiders)
39        Net Borrowings from Shareholders, Partners, or Other Insiders
40        Capital Contributions
41        Principal Payments
42

43            Net Cash Provided (Used) by Financing Activities                                                           $0                    $0

44 Net Increase (Decrease) in Cash and Cash Equivalents                                                             $130                       $0

45 Cash and Cash Equivalents at Beginning of Month                                                              $159,131               $159,131

46 Cash and Cash Equivalents at End of Month                                                                    $159,261               $159,131


                Case: 19-41283                 Doc# 109             Filed: 08/21/19         Entered: 08/21/19 21:21:51             Page 9Revised
                                                                                                                                            of 1/1/98
                                                                                 17
                                                                                                                          June 29, 2019 through July 31, 2019
                                               JPMorgan Chase Bank, N.A.
                                               P O Box 182051                                                            Primary Account: 000000213823728
                                               Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                               00006311 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                               CLOUDSTREAM MEDIA, INC.                                               Para Espanol:             1-888-622-4273
                                               5653 STONERIDGE DR                                                    International Calls:      1-713-262-1679
                                               PLEASANTON CA 94588-8550




                                                                                                                                                                              00063110201000000022
        *start*consolidated balance summary2




                        CONSOLIDATED BALANCE SUMMARY
                   ASSETS


                   Checking & Savings

                   Chase Platinum Business Checking                                           000000213823728                          $159,127.96          $159,257.96
                   Chase Business Select High Yield Savings                                   000003070892186                                 3.39                 3.39
                   Total                                                                                                               $159,131.35              $159,261.35


                   TOTAL ASSETS                                                                                                        $159,131.35              $159,261.35
        *end*consolidated balance summary2




      *start*global product




                      CHASE PLATINUM BUSINESS CHECKING
                       CLOUDSTREAM MEDIA, INC.                                                                                Account Number: 000000213823728

      *end*global product
      *start*summary




                    CHECKING SUMMARY
                  Beginning Balance                                                                             $159,127.96
                  Deposits and Additions                                                           1                 130.00
                  Ending Balance                                                                   1            $159,257.96
      *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




                                                  Case: 19-41283           Doc# 109          Filed: 08/21/19 Entered: 08/21/19 21:21:51     Page 10 of
                                                                                                                                      Page 1 of 4
                                                                                                          17
                                                                                                                      June 29, 2019 through July 31, 2019
                                                                                                                  Primary Account: 000000213823728




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

              07/08                                  Service Fee Reversal                                                                               $130.00
              Total Deposits and Additions                                                                                                              $130.00
 *end*deposits and additions



*start*daily ending balance3




             DAILY ENDING BALANCE

            07/08
*end*daily ending balance3
                                                                                      $159,257.96
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                     $0.00
            Other Service Charges                                                                   $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                    $0.00

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                                    0                                        $95.00                   $0.00
            Subtotal Other Service Charges
*end*service charge detail2
                                                                                                                                                            $0.00




         *start*global product




                          CHASE BUSINESS SELECT HIGH YIELD SAVINGS
                            CLOUDSTREAM MEDIA, INC.                                                                    Account Number: 000003070892186

         *end*global product
         *start*summary




                                       SAVINGS SUMMARY
                      Beginning Balance                                                                       $3.39
                      Ending Balance                                                  0                       $3.39

                      Annual Percentage Yield Earned This Period                                             0.00%
                      Interest Paid Year-to-Date                                                            $155.36
         *end*summary



 *start*post summary message1




          The monthly service fee for this account was waived as an added feature of Chase Platinum Business Checking account.
 *end*post summary message1




*start*post overdraft and returned item message1




         30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
         You could earn an even higher interest rate on your Chase Business Select High Yield Savings account when you have
         activity on your primary checking account each month. Visit any of our branches for details or call us at the telephone
         number on your statement.
*end*post overdraft and returned item message1




                                                   Case: 19-41283       Doc# 109   Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 2Page
                                                                                                                                   of 4 11 of
                                                                                                17
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                   Primary Account: 000000213823728


*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10063110202000000062
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 109    Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 3Page
                                                                                                                           of 4 12 of
                                                                                        17
                                                                  June 29, 2019 through July 31, 2019
                                                                 Primary Account: 000000213823728




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 109     Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 4Page
                                                                               of 4 13 of
                                           17
                                                                                                                          June 29, 2019 through July 31, 2019
                                               JPMorgan Chase Bank, N.A.
                                               P O Box 182051                                                            Primary Account: 000000213823728
                                               Columbus, OH 43218- 2051

                                                                                                                     CUSTOMER SERVICE INFORMATION

                                                                                                                     Web site:                www.Chase.com
                                                                                                                     Service Center:           1-877-425-8100
                                               00006311 DRE 703 210 21519 NNNNNNNNNNN   1 000000000 D2 0000          Deaf and Hard of Hearing: 1-800-242-7383
                                               CLOUDSTREAM MEDIA, INC.                                               Para Espanol:             1-888-622-4273
                                               5653 STONERIDGE DR                                                    International Calls:      1-713-262-1679
                                               PLEASANTON CA 94588-8550




                                                                                                                                                                              00063110201000000022
        *start*consolidated balance summary2




                        CONSOLIDATED BALANCE SUMMARY
                   ASSETS


                   Checking & Savings

                   Chase Platinum Business Checking                                           000000213823728                          $159,127.96          $159,257.96
                   Chase Business Select High Yield Savings                                   000003070892186                                 3.39                 3.39
                   Total                                                                                                               $159,131.35              $159,261.35


                   TOTAL ASSETS                                                                                                        $159,131.35              $159,261.35
        *end*consolidated balance summary2




      *start*global product




                      CHASE PLATINUM BUSINESS CHECKING
                       CLOUDSTREAM MEDIA, INC.                                                                                Account Number: 000000213823728

      *end*global product
      *start*summary




                    CHECKING SUMMARY
                  Beginning Balance                                                                             $159,127.96
                  Deposits and Additions                                                           1                 130.00
                  Ending Balance                                                                   1            $159,257.96
      *end*summary



*start*post summary message1




        Your Chase Platinum Business Checking account provides:
        ·   No transaction fees for unlimited electronic deposits (including ACH, ATM, wire, Chase Quick Deposit)
        ·   500 debits and non-electronic deposits (those made via check or cash in branches) per statement cycle
        ·   $25,000 in cash deposits per statement cycle
        ·   Unlimited return deposited items with no fee

        There are additional fee waivers and benefits associated with your account – please refer to your Deposit Account
        Agreement for more information.
*end*post summary message1




                                                  Case: 19-41283           Doc# 109          Filed: 08/21/19 Entered: 08/21/19 21:21:51     Page 14 of
                                                                                                                                      Page 1 of 4
                                                                                                          17
                                                                                                                      June 29, 2019 through July 31, 2019
                                                                                                                  Primary Account: 000000213823728




 *start*deposits and additions




             DEPOSITS AND ADDITIONS

              07/08                                  Service Fee Reversal                                                                               $130.00
              Total Deposits and Additions                                                                                                              $130.00
 *end*deposits and additions



*start*daily ending balance3




             DAILY ENDING BALANCE

            07/08
*end*daily ending balance3
                                                                                      $159,257.96
*start*service charge summary2




               SERVICE CHARGE SUMMARY
*start*service charge summary2 part1




            Monthly Service Fee                                                                     $0.00
            Other Service Charges                                                                   $0.00
            Total Service Charges
*start*service charge summary2 part2
                                                                                                    $0.00

            The monthly service fee was waived on your Chase Platinum Business Checking account because you maintained the
            required relationship balance.
*end*service charge summary2




*start*service charge detail2




             SERVICE CHARGE DETAIL
            Monthly Service Fee
            Monthly Service Fee Waived                                                    0                                        $95.00                   $0.00
            Subtotal Other Service Charges
*end*service charge detail2
                                                                                                                                                            $0.00




         *start*global product




                          CHASE BUSINESS SELECT HIGH YIELD SAVINGS
                            CLOUDSTREAM MEDIA, INC.                                                                    Account Number: 000003070892186

         *end*global product
         *start*summary




                                       SAVINGS SUMMARY
                      Beginning Balance                                                                       $3.39
                      Ending Balance                                                  0                       $3.39

                      Annual Percentage Yield Earned This Period                                             0.00%
                      Interest Paid Year-to-Date                                                            $155.36
         *end*summary



 *start*post summary message1




          The monthly service fee for this account was waived as an added feature of Chase Platinum Business Checking account.
 *end*post summary message1




*start*post overdraft and returned item message1




         30 deposited items are provided with your account each month. There is a $0.20 fee for each additional deposited item.
         You could earn an even higher interest rate on your Chase Business Select High Yield Savings account when you have
         activity on your primary checking account each month. Visit any of our branches for details or call us at the telephone
         number on your statement.
*end*post overdraft and returned item message1




                                                   Case: 19-41283       Doc# 109   Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 2Page
                                                                                                                                   of 4 15 of
                                                                                                17
                                                                                                                     June 29, 2019 through July 31, 2019
                                                                                                                   Primary Account: 000000213823728


*start*dre portrait disclosure message area




                  IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR ELECTRONIC FUNDS TRANSFERS: Call us at 1-866-564-2262 or write us at the
                  address on the front of this statement (non-personal accounts contact Customer Service) immediately if you think your statement or receipt is
                  incorrect or if you need more information about a transfer listed on the statement or receipt.
                  For personal accounts only: We must hear from you no later than 60 days after we sent you the FIRST statement on which the problem or error
                  appeared. Be prepared to give us the following information:
                                 Your name and account number
                                 The dollar amount of the suspected error




                                                                                                                                                                           10063110202000000062
                                 A description of the error or transfer you are unsure of, why you believe it is an error, or why you need more information.
                  We will investigate your complaint and will correct any error promptly. If we take more than 10 business days (or 20 business days for new
                  accounts) to do this, we will credit your account for the amount you think is in error so that you will have use of the money during the time it takes
                  us to complete our investigation.
                  IN CASE OF ERRORS OR QUESTIONS ABOUT NON-ELECTRONIC TRANSACTIONS: Contact the bank immediately if your statement is
                  incorrect or if you need more information about any non-electronic transactions (checks or deposits) on this statement. If any such error appears,
                  you must notify the bank in writing no later than 30 days after the statement was made available to you. For more complete details, see the
                  Account Rules and Regulations or other applicable account agreement that governs your account. Deposit products and services are offered by
                  JPMorgan Chase Bank, N.A. Member FDIC

                                                                                                                       JPMorgan Chase Bank, N.A. Member FDIC
*end*dre portrait disclosure message area




                                              Case: 19-41283   Doc# 109    Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 3Page
                                                                                                                           of 4 16 of
                                                                                        17
                                                                  June 29, 2019 through July 31, 2019
                                                                 Primary Account: 000000213823728




                            This Page Intentionally Left Blank




Case: 19-41283   Doc# 109     Filed: 08/21/19 Entered: 08/21/19 21:21:51Page 4Page
                                                                               of 4 17 of
                                           17
